In my opinion, the majority has erred in two very important particulars.
First, in holding that there is a necessity for an imperative demand that the money be applied to a particular use or for the benefit of a particular beneficiary, because the doctrine of uncertainty is by the better and the majority rule never applied to a trust for charity, and this is a charitable trust. 5 R.C.L. 339 et seq.
Second, in construing the will, we are bound to ascertain and give effect to the intent of the testator. We may not take one sentence or one set of words and disregard words which are equally important in arriving at a result. The majority, apparently, accepts as controlling the words "solely and entirely at the discretion and according to the judgment of said Robert E.L. Knapp" and wholly disregards the limitation which the testator placed upon the judgment of Robert E.L. Knapp by the later use of the words:
"If for any reason which shall be deemed sufficient in the judgment of said Robert E.L. Knapp, the expenditure *Page 210 
of said sum of one thousand dollars ($1,000) is not feasible for the purpose indicated, he may, at his discretion, use said sum for any cause or purpose which he may deem worthy.
"If no such cause presents itself, then this bequest shall become null and void."
Taking the will as a whole, as we are bound to do, it would clearly appear that the testator intended that Knapp, as executor, should use the one thousand dollar bequest in equipping Sea Scout Ship No. 60, unless it was not feasible to do so. What does "not feasible" mean? Webster's New International Dictionary, 2nd ed., defines "feasible" as follows:
"Capable of being done, executed or effected; possible of realization; as, your plan seems feasible; hence, successful in operation. Capable of being managed, utilized or dealt with successfully; suitable; likely; probable; reasonable."
It must be assumed that the testator used the words according to their ordinary meaning, and at any rate, in construing his will, we are bound to accept the ordinary meaning of the words used unless something appears to indicate that a different meaning was intended. It follows, therefore, that the will by its plain terms directs the expenditure of the money as indicated, if that can be successfully done, if it is practical to do so.
Mr. Knapp, in his position of trustee, was bound to determine fairly and without reference to his own personal advantage whether it was feasible to equip the boat. This, the trial court found (and the evidence supports his finding), Mr. Knapp did not do. On the contrary, he acted arbitrarily and, inferentially at least, in the interest of his own pocket, in deciding that the special bequest was not feasible and that, therefore, the one thousand dollars should become his own. He, being the residuary legatee, was placed in a position *Page 211 
where the burden was upon him to establish the fact that he dealt fairly in the matter. This he failed to do.
The judgment of the trial court should be affirmed.
MILLARD, C.J., BEALS, and HOLCOMB, JJ., concur with TOLMAN, J.